EXHIBIT 10 (pppp)

 

THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT,
dated as of November 12, 2004 (this “Amendment”), is entered into by and between
ACCESS WORLDWIDE COMMUNICATIONS, INC., a Delaware corporation, ASH CREEK, INC.,
a Delaware corporation, AWWC NEW JERSEY HOLDINGS, INC., a Delaware corporation,
TELEMANAGEMENT SERVICES, INC., a Delaware corporation, TLM HOLDINGS CORP., a
Delaware corporation, (individually and collectively, the “Borrower”), and
CAPITALSOURCE FINANCE, LLC, a Delaware limited liability company (the “Lender”).
Capitalized terms used and not otherwise defined herein are used as defined in
the Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Revolving Credit, Term
Loan and Security Agreement dated as of June 10, 2003, as amended by that
certain First Amendment to Revolving Credit, Term Loan and Security Agreement
dated as of August 11, 2003, and that Second Amendment to Revolving Credit, Term
Loan and Security Agreement dated November 13, 2003 (as so amended and as
amended, supplemented, or otherwise modified from time to time, the
“Agreement”); and

 

WHEREAS, Borrower has requested Lender to revise certain financial covenant set
forth in the Agreement and Lender has agreed to do so in accordance with the
terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency are hereby, acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Amendments.

 

(a) Section 2.1(a) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following Section 2.1(a):

 

Subject to the provisions of this Agreement, Lender shall make Advances to
Borrower under the Revolving Facility from time to time during the Term,
provided that notwithstanding any other provision of this Agreement, the
aggregate amount of al Advances at any one time outstanding under the Revolving
Facility shall not exceed either of (a) the Facility Cap (less the outstanding
balance of the Term Loan), and (b) the Availability. The Revolving Facility is a
revolving credit facility, which may be drawn, repaid and redrawn, from time to
time as permitted under this Agreement. Any determination as to whether there is
availability within the Borrowing Base for Advances shall be made by Lender in
its Permitted Discretion and is final and binding upon Borrower. Unless
otherwise permitted by Lender, each Advance shall be in an amount of at least
$1,000. Subject to the provisions of this Agreement, Borrower may request
Advances under the Revolving Facility up to and including the value, in U.S.
Dollars, of the sum of (a) eighty-five percent (85%) of the Borrowing Base of
Eligible Billed Receivables and Eligible Unbilled Receivables, plus



--------------------------------------------------------------------------------

(b) twenty-five percent (25%) of the Borrowing Base of Eligible Pre-Billed
Receivables, minus, if applicable, amounts reserved pursuant to this Agreement
(such calculated amount being referred to herein as the “Availability”);
provided that the advance rate for Eligible Unbilled Receivable shall be reduced
to 50% if Borrower has not consummated a Subordinate Debt Financing in the
aggregate principal amount of $1,000,000 by December 31, 2004. Advances under
the Revolving Facility automatically shall be made for the payment of interest
on the Revolving Note and other Obligations on the date when due to the extent
available and as provided for herein.

 

(b) Section VIII(i) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following Section VIII(i):

 

(i) (i) any Change of Control occurs or any agreement or commitment to cause or
that may result in any such Change of Control is entered into, or (ii) any
Borrower or Guarantor ceases any portion of its business operations as currently
conducted (excluding any changes in location or premises of leased facilities);

 

(c) Annex I of the Agreement is hereby amended by deleting it in its entirety
and replacing it with Annex I attached hereto.

 

(d) Appendix A is hereby amended by adding the following definition in
alphabetical order:

 

“Subordinated Debt Financing” shall mean, individually and collectively, any and
all subordinated debt financings offered by Access and permitted by Lender which
shall be described on Schedule 7.2 (as updated by Borrower from time to time)
and which are subordinated to the Obligations in accordance with a Subordination
Agreement satisfactory to Lender.

 

(e) Appendix A is hereby amended by deleting the definitions of “Eligible
Unbilled Receivables,” Minimum Termination Fee” and “Term” in their entirety and
replacing them with the following definitions, respectively:

 

“Eligible Unbilled Receivables” shall mean each Account (other than Eligible
Billed Accounts and Eligible Pre-Billed Accounts) arising in the ordinary course
of Borrower’s business from the rendering of services by the Borrower’s AM
Medica division that relate to amounts earned by the Borrower for organizing
strategic medical educational meetings and which relate to meetings that have
occurred which Lender, in its sole discretion, deems an Eligible Unbilled
Receivable and that otherwise would satisfy the criteria for Eligible Billed
Receivables but for the fact that an invoice has not been rendered to the
Account Debtor; provided that no Eligible Unbilled Receivable may remain unpaid
or unbilled longer than 60 (as in original agreement) calendar days after the
applicable services were rendered.

 

“Minimum Termination Fee” shall mean the amount equal to 5% of the facility Cap
if the date of notice of such termination is on or prior to June 10, 2009.

 

“Term” shall mean the period commencing on the date set forth on the first page
hereof and ending on June 10, 2009.

 

2



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This Amendment shall be effective on the
date upon which the following conditions precedent are satisfied:

 

(a) Borrower shall have delivered to Lender an executed original copy of this
Amendment, and each other agreement, document or instrument reasonably requested
by the Lender in connection with this Amendment, each in form and substance
reasonably satisfactory to Lender.

 

(b) Lender shall have received the executed Amended and Restated Guaranty, dated
as of the date hereof, made by Shawkat Raslan in favor of Lender.

 

( c) Lender shall have received all fees, charges and expenses payable to Lender
as required by this Amendment and in connection with this Amendment and the
documentation related hereto, including, but not limited to, (i) a fee in the
amount of $15.000 in consideration of this Amendment, (ii) a fee in the amount
of $10,000 in consideration of the amendment to Section VIII(i) of the Agreement
(the “MAC Waiver Fee”‘), and (iii) legal fees and out-of-pocket costs (including
in-house counsel fees and expenses); provided that Lender agrees to refund the
MAC Waiver Fee to Borrower if Borrower’s accountants do not reclassify the
Obligations as long term obligations from short term obligations upon execution
of this Amendment; provided further that Borrower and Lender agree that if
Lender refunds the MAC Waiver Fee in accordance herewith, then Section VIII(i)
be amended again to reverse back to the language contained in that Section
immediately prior to this Amendment.

 

SECTION 3. Miscellaneous.

 

(a) Borrower represents and warrants that after giving effect to this Amendment
and the transactions contemplated hereby, all of the representations and
warranties set forth in Article V of the Agreement are true and correct in all
material respects and no Default or Event of Default has occurred and is
continuing as of the date hereof.

 

(b) Except as expressly provided herein, the Agreement shall continue in full
force and effect, and the unamended terms and conditions of the Agreement are
expressly incorporated herein and ratified and confirmed in all respects. This
Amendment is not intended to be or to create, nor shall it be construed as a
novation or an accord and satisfaction. From and after the date hereof,
references to the Amendment shall be references to the Agreement as amended
hereby. This Amendment shall be deemed a Loan Document as such term is defined
and used in the Agreement.

 

(c) This Amendment constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof. Neither this Amendment nor any
provision hereof may be changed, waived, discharged, modified or terminated
orally but only by an instrument in writing signed by the parties required to be
a party thereto pursuant to the Agreement.

 

(d) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT .

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Amendment to Revolving
Credit, Term Loan and Security Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 

BORROWER:   ACCESS WORLDWIDE COMMUNICATIONS, INC.     By:  

 

--------------------------------------------------------------------------------

        Georges André, Senior Vice President     ASH CREEK, INC.     By:  

 

--------------------------------------------------------------------------------

        Georges André, Vice President     AWWC NEW JERSEY HOLDINGS, INC.     By:
 

 

--------------------------------------------------------------------------------

        Georges André, Senior Vice President     TELEMANAGEMENT SERVICES, INC.  
  By:  

 

--------------------------------------------------------------------------------

        Georges André, Senior Vice President     TLM HOLDINGS, INC.     By:  

 

--------------------------------------------------------------------------------

        Georges André, Senior Vice President

 

5



--------------------------------------------------------------------------------

ANNEX I

 

FINANCIAL COVENANTS

 

1) Minimum EBITDA

 

Borrower shall not permit its EBITDA for the Test Period to be less than the
following amounts for the months indicated:

 

September 2004

   $ (210,000 )

October 2004

   $ (333,000 )

November 2004

   $ (391,000 )

December 2004

   $ (112,000 )

January 2005

   $ (1,000 )

February 2005

   $ 121,000  

March 2005

   $ 156,000  

April 2005

   $ 308,000  

May 2005

   $ 386,000  

June 2005

   $ 633,000  

July 2005

   $ 602,000  

August 2005

   $ 542,000  

September 2005

   $ 410,000  

October 2005

   $ 455,000  

November 2005

   $ 628,000  

December 2005

   $ 702,000  

January 2006

   $ 908,000  

February 2006

   $ 994,000  

March 2006

   $ 1,050,000  

April 2006

   $ 1,050,000  

May 2006

   $ 1,050,000  

June 2006 and thereafter:

   $ 1,050,000  

 

2) Fixed Coverage Ratio (EBITDA/Fixed Charges)

 

September 2004 through March 31, 2005:

--------------------------------------------------------------------------------

   Waived


--------------------------------------------------------------------------------

April 2005**

   1.0

May 2005 and thereafter:

   1.0

--------------------------------------------------------------------------------

** The Test Period for this calculation shall commence on March 1, 2005 and end
on April 30, 2005.

 

6



--------------------------------------------------------------------------------

3) Cash Velocity

 

Waived.

 

4) Minimum Liquidity and Working Capital

 

At all times until Borrower has consummated a Subordinated Debt Financing in the
aggregate principal amount of $1,000,000, Borrower shall have such an amount of
Available Cash on hand which is greater than or equal to the then outstanding
principal balance of the Overadvance Loan as of any date of determination, which
lender shall create a reserve for under the Borrowing Base. As a point of
reference, the principal amount of the Overadvance Loan as of November 12, 2004
is $400.000.

 

For purposes of the covenants set forth in this Annex I, the terms listed below
shall have the following meanings:

 

“Available Cash” shall mean, for and on any date, the sum without duplication of
the following for Borrower: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) the unborrowed Availability on and as of
such date.

 

“Cash Equivalents” shall mean ( a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service. Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition (any bank meeting the
qualifications specified in c1auses (b)(i) or (ii), an “Approved Bank”), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in c1ause (a) above, entered into with any
Approved Bank, (d) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long tem
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within six
months after the date of acquisition and (e) investments in money market funds
substantially an of whose assets are comprised of securities of the type
described in clauses (a) through (d) above.

 

“EBITDA” shall mean, for any Test Period, the sum, without duplication, of the
fol1owing for Borrower, on a consolidated basis: Net Income determined in
accordance with GAAP, plus (a) Interest Expense, (b) taxes on income, whether
paid, payable or accrued. (c) depreciation expense, (d) amortization expense,
(e) all other non-cash, non-recurring charges and expenses, excluding accruals
for cash expenses made in the ordinary course of business, and (f) loss from any
sale of assets,

 

7



--------------------------------------------------------------------------------

other than sales in the ordinary course of business, all of the foregoing
determined in accordance with GAAP, minus (a) gains from any sale of assets,
other than sales in the ordinary course of business and (b) other extraordinary
or non-recurring gains.

 

“Fixed Charge Ratio” shall mean, for Borrower collectively on a consolidated
basis, the ratio of (a) EBITDA for the Test Period, to (b ) Fixed Charges for
the Test period.

 

“Fixed Charges” shall mean, the sum of the following: (a) Total Debt Service,
excluding $150,000 attributable to payment of the Additional Participation Fee
pursuant to Section 3.8 hereof. (b) Capital Expenditures, (c) income taxes paid
in cash or accrued, and (d) dividends paid or accrued or declared.

 

“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) fees with
respect to all outstanding indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.

 

“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.

 

“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (i) the income (or loss) of any
Person in which any other Person (other than any Borrower) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to a Borrower by such Person, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Borrower or is merged into or
consolidated with a Borrower or that Person’s assets are acquired by a Borrower.
(iii) the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment. decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) compensation expense
resulting from the issuance of capital stock, stock options or stock
appreciation rights issued to former or current employees, including officers,
of a Borrower, or the exercise of such options or rights, in each case to the
extent the obligation (if any) associated therewith is not expected to be
settled by the payment of cash by a Borrower of any affiliate thereof, and (v)
compensation expense resulting from the repurchase of capital stock, options and
rights described in clause (iv) of this definition of Net income.

 

“Test Period” shall mean the three most recent calendar months then ended (taken
as one accounting period), or such other period as specified in the Agreement or
any Annex thereto.

 

“Total Debt” shall mean, at any date of determination, for Borrower individually
and collectively on a consolidated and consolidating basis, the total
Indebtedness on such date less cash and Cash Equivalents held on such date.

 

“Tota1 Debt Service” shall mean the Sum of (i) scheduled or other required
payments of principal on Indebtedness, and (ii) Interest Expense, in each case
for such period.

 

8